¶26 (dissenting) — The Department of Employment Security has long-standing, established precedent in the form of Commissioner’s Decisions interpreting RCW 50.20.050 to encompass constructive quit principles.7 We must accord substantial weight to the Department’s interpretation of RCW 50.20.050 because it is ■within the agency’s area of expertise.8 RCW 50.20.050 disqualifies employees from receiving unemployment benefits when voluntarily leaving work without good cause. Here, the uncontested facts are verities.9
Brown, J.
*482¶27 In my view, the Department did not err in applying existing constructive quit principles to new facts when concluding Donald Bauer acted in a way to make him ineligible for unemployment benefits. This case is not about an extension of law but the application of existing law. I would hold that when an employee understands an employment prerequisite (here, a commercial driver’s license) is an imperative for continued employment, and then acts volitionally and inconsistently with maintaining that prerequisite, the employee fits within the constructive quit doctrine.
128 Because I disagree with the majority that, under RCW 50.20.050(1), an employee must in every case specifically intend to quit work for the statute to apply, I respectfully dissent. I would not implicitly disapprove the Department’s precedents. After all, even in a criminal case, “an actor intends the natural and foreseeable consequences of his conduct.”10
¶29 Accordingly, I would affirm.
Reconsideration denied June 14, 2005.

 In re Harden, No. 4-18194, Dep’t of Empl. Sec. Comm’r Dec. No. 843 (Dec. 9, 1994); In re Ponti, No. 6-09831, Dep’t of Empl. Sec. Comm’r Dec. No. 270 (Jan. 27, 1977); In re Morris, No 70-173, Dep’t of Empl. Sec. Comm’r Dec. No. 801 (Sept. 11, 1969).


 Haley v. Med. Disciplinary Bd., 117 Wn.2d 720, 728, 818 P.2d 1062 (1991).


 Lawter v. Employment Sec. Dep’t, 73 Wn. App. 327, 869 P.2d 102 (1994).


 State v. Perez-Cervantes, 141 Wn.2d 468, 481, 6 P.3d 1160 (2000) (emphasis added).